Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub # 2016/0042809).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Kim et al. teach a semiconductor memory device, comprising: a memory cell array including a plurality of volatile memory cells coupled to a plurality of word-lines and a plurality of bit-lines, the memory cell array including a normal cell region and a parity cell region (see Fig. 2-5, 11-18 and paragraph 0152 where memory cell array includes main data cell MD region and parity data cell PRT region); 
an error correction code (ECC) circuit; and a control logic circuit configured to control the ECC circuit, (see Fig. 2-5, 11-18 and paragraph 0082, Unit 360, 210) 
wherein the ECC circuit is configured to: 
in a normal mode, receive a main data including normal data bits from an external device, the main data accompanied by a first command; perform an ECC encoding on the main data to generate a parity data; and store the main data and the parity data in the normal cell region and the parity cell region, respectively (see Fig. 2-5, 11-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157 where encode 370 generate parity data from main data) and
 in a test mode, receive a test data including at least one error bit from the external device, the test data accompanied by a second command (see Fig. 2-5, 11-18 and paragraph 0025, 0030, 0082-0093 where unit 299 receive test pattern data from external device); 
store the test data in one of the normal cell region and the parity cell region (see Fig. 2-5, 11-18 and paragraph 0010, 0019, 0025, 0030, 0082-0093); and
 perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command (see Fig. 2-6, 11-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Unit 380 is decoder).  

Even though Kim et al. teach perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command (see specially paragraph 0127-0129), but silent exclusively about provide a decoding result data to the external device. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where test result data TR sent out to external test device 150 from memory device 200a (see specially paragraph 0023-0024) in order to determine correctability of error and to improve device yield and reliability (see paragraph 0008).

Regarding claim 2, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the ECC circuit is configured to receive the main data and the test data through a same data input/output pad (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 201-203 are pin / pad).  

Regarding claim 3, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein when the test mode designates a first sub test mode, the ECC circuit is configured to: receive a test parity data including the at least one error bit as the test data; store the test parity data in a memory location in which the parity data is stored, in the parity cell region; read the main data and the test parity data in response to a read command; and perform the ECC decoding on the main data and the test parity data to output the decoding result data (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12).  

Regarding claim 4, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein when the test mode designates a second sub test mode, the ECC circuit is configured to: receive a test main data including the at least one error bit as the test data; store the test main data in a memory location in which the main data is stored, in the normal cell region; read the test main data and the parity data in response to a read command; and perform the ECC decoding on the test main data and the parity data to output the decoding result data (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142).  

Regarding claim 5, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Kim et al. further teach wherein the at least one error bit includes one of a single bit error, a double bit error, a symbol error, and a data input/output pad error (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135).  

Regarding claim 6, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the second command is activated by a setting a test mode register set (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098).  

Regarding claim 7, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the test mode is set by one of a mode register set command, a test mode register set command, and a specified command sequence from the external device (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142).  

Regarding claim 12, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the ECC circuit is configured to verify an ECC included in the ECC circuit based on the at least one error bit in the test mode (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138).  

Regarding claim 13, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach comprising: at least one buffer die; and a plurality of memory dies, the plurality of memory dies stacked on the at least one buffer die and conveying data through a plurality of through silicon via (TSV) lines, wherein each of the plurality of memory dies includes the memory cell array and the ECC circuit (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115).  

Regarding independent claim 14, Kim et al. teach a semiconductor memory device, comprising: a memory cell array including a plurality of volatile memory cells coupled to a plurality of word-lines and a plurality of bit-lines, the memory cell array including a normal cell region and a parity cell region (see Fig. 2-5, 11-18 and paragraph 0152 where memory cell array includes main data cell MD region and parity data cell PRT region); 
an error correction code (ECC) circuit including a storage; and a control logic circuit configured to control the ECC circuit (see Fig. 2-5, 11-18 and paragraph 0082, Unit 360, 210), 
wherein the ECC circuit is configured to: in a normal mode, receive a main data including normal data bits from an external device, the main data accompanied by a first command; perform an ECC encoding on the main data to generate a parity data (see Fig. 2-5, 11-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157 where encode 370 generate parity data from main data); and 
store the main data and the parity data in a selected one of the storage and the memory cell array, and Atty. Docket No. 253/1283_00 - 40 - in a test mode, receive a test data including at least one error bit from the external device, the test data accompanied by a second command (see Fig. 2-5, 11-18 and paragraph 0025, 0030, 0082-0093 where unit 299 receive test pattern data from external device); 
store the test data in the selected one of the storage and the memory cell array; and perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command to provide a decoding result data (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12).  

Even though Kim et al. teach perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command (see specially paragraph 0127-0129), but silent exclusively about provide a decoding result data to the external device. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where test result data TR sent out to external test device 150 from memory device 200a (see specially paragraph 0023-0024) in order to determine correctability of error and to improve device yield and reliability (see paragraph 0008).


Regarding claim 15, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the ECC circuit is configured to receive the main data and the test data through a same data input/output pad (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135).  

Regarding claim 16, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Kim et al. further teach wherein the ECC circuit is configured to: when the test mode designates a first sub test mode, receive a test parity data including the at least one error bit as the test data; store the test parity data in a memory location in which the parity data is stored, in a parity cell region of the selected one of the storage and the memory cell array (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115); read the main data and the test parity data in response to a read command; and perform the ECC decoding on the main data and the test parity data to output the decoding result data (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138), and when the test mode designates a second sub test mode, receive a test main data including the at least one error bit as the test data; Atty. Docket No. 253/1283_00 - 41 - store the test main data in a memory location in which the main data is stored, in a normal cell region of the selected one of the storage and the memory cell array; read the test main data and the parity data in response to the read command; and perform the ECC decoding on the test main data and the parity data to output the decoding result data (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12).  

Regarding independent claim 18, Kim et al. teach a memory system, comprising: a semiconductor memory device; and a memory controller configured to control the semiconductor memory device, wherein the semiconductor memory device includes: a memory cell array including a plurality of volatile memory cells coupled to a plurality of word-lines and a plurality of bit-lines, the memory cell array including a normal cell region and a parity cell region (see Fig. 2-5, 11-18 and paragraph 0152 where memory cell array includes main data cell MD region and parity data cell PRT region); 
an error correction code (ECC) circuit; and a control logic circuit configured to control the ECC circuit (see Fig. 2-5, 11-18 and paragraph 0082, Unit 360, 210), 
wherein the ECC circuit is configured to: in a normal mode, receive a main data including normal data bits from the memory controller, the main data accompanied by a first command; perform an ECC encoding on the main data to generate a parity data (see Fig. 2-5, 11-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157 where encode 370 generate parity data from main data); and store the main data and the parity data in the normal cell region and the parity cell region, respectively, and in a test mode, receive a test data including at least one error bit from the memory controller, the test data accompanied by a second command; store the test data in one of the normal cell region and the parity cell region respectively (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12); and perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command to provide a decoding result data to the memory controller (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12).  

Even though Kim et al. teach perform an ECC decoding on the test data and one of the main data and the parity data in response to a read command to provide a decoding result data (see specially paragraph 0127-0129), but silent exclusively about provide a decoding result data to the memory controller. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where test result data TR sent out to external test device 150 (test controller for memory) from memory device 200a (see specially paragraph 0023-0024) in order to determine correctability of error and to improve device yield and reliability (see paragraph 0008).

Regarding claim 19, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Kim et al. further teach wherein the memory controller includes: an error injection register set configured to store an error bit set including at least one error bit, the error bit set being associated with a data set to be provided to the semiconductor memory device; a data buffer configured to store the main data to be provided to the semiconductor memory device (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135); a test data generator configured to generate the test data to be provided to the semiconductor memory device based on the data set and the error bit set; a multiplexer configured to select one of the main data and the test data in response to a mode signal; an error log register; and a central processing unit (CPU) configured to control the error injection register set, the data buffer, and the test data generator, and wherein the CPU is configured to analyze the decoding result data to record error information based on the at least one error bit in the error log register (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152, 0157, Claim 1-3, 10-12).  

Regarding claim 20, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 18 on which this claim depends.
Kim et al. further teach wherein the data input buffer includes a plurality of input registers, and each of the input registers is configured to store a first unit of first data bits corresponding to a burst length of the semiconductor memory device (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128), and wherein the error injection register set includes: Atty. Docket No. 253/1283_00 - 44 - a plurality of error injection registers, and each of the error injection registers is configured to store a second unit of second data bits corresponding to the first data bits of the first unit; and a register write circuit configured to change a logic level of one of the second data bits in response to a control of the CPU, in the test mode (see Fig. 2-6, 11-15, 17-18 and paragraph 0025, 0030, 0082-0098, 0111-0115, 0128-0135, 0138-0142, 0152).

Allowable Subject Matter
Claims 8-11, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
a demultiplexer configured to, in response to a first selection signal, provide the main data to the ECC engine in the normal mode and select one of a test main data including the at least one error bit and a test parity data including the at least one error bit in the test mode; a multiplexer configured to select one of the parity data and the test parity data in response to a second selection signal; and a buffer circuit configured to provide the main data and the parity data to the memory cell array in the normal mode and configured to provide one of the test main data and the test parity data to the memory cell array in the test mode.
Claim 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
a demultiplexer configured to select one of the parity data and the test parity data in response to a second selection signal; a buffer circuit, connected to the memory cell array; and a path selection circuit configured to provide the main data and the parity data, or the test main data and the test parity data, to one of the buffer circuit and the storage in response to a third selection signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824